Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer/ Withdrawn Obviousness Double Patenting Rejection
	The terminal disclaimer filed 2/26/2022 over Patent No. 10940163 has been approved, and, accordingly, the previously issued obviousness double patenting rejection of claims 92-98 and 100-102 is withdrawn. is withdrawn.

Claim Amendments and Withdrawn Rejections under 35 U.S.C. 112(a)
	The rejection of claim 102 under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s persuasive arguments in combination with the narrowed claims cope as amended.  Applicant’s argument to this effect is persuasive.

Declaration and Withdrawn Rejections
	The rejection of claims 92-102 under 35 U.S.C. 103(a) is withdrawn in view of the evidence clarified in the Declaration filed 2/24/2022.  Applicant’s arguments filed 2/24/2022 have been fully considered and to this effect are persuasive.

Status of the Claims and Claim Interpretation
	Claims 92-108 are pending and under current examination.  Claims 103-108 are new.	The claims recite “about” in conjunction with the endpoints of numerical ranges.  It is noted that paragraph [0055] of the specification as filed defines this term.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 93 was amended to depend from claim 92 instead of claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments of unexpected results as supported in the specification as filed and the Declaration dated 2/24/2022 in the file wrapper are persusive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 92-108 (renumbered 1-17) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617